DETAILED ACTION 
Response to Arguments
The amendments filed 7/18/2022 have been entered and made of record. 

Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
	With regarding to newly added amendment which recites “determining an intersection of the gaze directions of the two eves based on a vergence of the two eves”, Applicant states that  cited references do not teach such limitation,
	However, the Examiner disagrees,
	because Kwon teaches determining an intersection of the gaze directions of the two eves based on a vergence of the two eves (see Kwon: e.g., Fig. 6,  Fig. 18-21, apparently, point 31, is the determined an intersection of the gaze directions of the two eves based on a vergence of the two eves, as see: “In FIG. 6, reference numerals "G31a" and "G31b" are gazes gazing at the object 31 in each of the eyes E1 and E2”, herein the word “vergence” is given the meaning of “ the simultaneous movement of the pupils of the eyes toward or away from one another during focusing”, which is disclosed by Kwon: -- in FIG. 18, the objects 31 and 32 on the 3D image have different gaze depths according to their positions, thereby determining the gaze direction along the line of sight of one eye E1, and the eyes of both eyes E1 and E2. Determine the line of sight depth from the distance between the pupils. That is, when gazing at object 31 and gazing at object 32 in the same gaze direction, the distance between the pupil spaces of both eyes changes from d1 to d2 as the pupil position of one eye E2 changes from P2a to P2b.--, in pages 4-5/10 of the translated English version as provided as Appendix, {so that, it is clear that if the intersection point of 31 is determined, then, it is determined that subject is gazing at object 31, and gazing directions of the subject’s both eyes are tracked, and if the intersection point 32 is determined, that means the subject is gazing at object 32}.

	Therefore, claims 1-20 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below.
	














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fogt et al. (US 20120051597 A1, as provided in IDS), and in view of KWON (KR 20080010041 A), and in view of Horikoshi (US 6130957 A, as provided in IDS).
Re Claim 3, Fogt discloses a method comprising: determining the gaze directions of two eyes of a subject (see Fogt: Fig.1, and, --determine the direction of the subject's gaze and their point of regard--, in [0010]),
Fogt however does not explicitly disclose {binocular gaze} that one gaze direction for the left eye of the subject, and one gaze direction for the right eye of the subject,
 Kwon teaches determining gaze directions {binocular gaze} that one gaze direction for the left eye of the subject, and one gaze direction for the right eye of the subject (see Kwon: e.g., Fig. 5, and, --The images of both eye include reflecting points formed by the light sources and the images of two pupils within both eyes. The first signal processing unit produces the reflecting points inputted from the image acquisition unit and a gaze direction and a gaze depth from the images of the pupils. The second signal processing unit determines the gaze of a point which the user gazes within the 3D image from the produced gaze direction and the gaze depth.--, in abstract; and, -- in FIG. 18, the objects 31 and 32 on the 3D image have different gaze depths according to their positions, thereby determining the gaze direction along the line of sight of one eye E1, and the eyes of both eyes E1 and E2. Determine the line of sight depth from the distance between the pupils. That is, when gazing at object 31 and gazing at object 32 in the same gaze direction, the distance between the pupil spaces of both eyes changes from d1 to d2 as the pupil position of one eye E2 changes from P2a to P2b.--, in page 5/10 of the translated English version as provided as Appendix, corresponding to [40], page 8 of the Korean publication),
Fogt and Kwon are combinable as they are in the same field of endeavor: track gaze directions of the eyes or user attentions of the users to the objects. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Fogt’s method using Kwon’s teachings by including determining gaze directions {binocular gaze} that one gaze direction for the left eye of the subject, and one gaze direction for the right eye of the subject to Fogt’s determining gaze directions in order to determine the gaze of a point which the user gazes within the 3D image from the produced gaze direction and the gaze depth (see Kwon: e.g. at abstract),
Fogt as modified by Kwon further disclose via coordinates in a 3D reference coordinate system (see Fogt: e.g., Fig. 1, and, -- the software for the synchronization and coordination of the data from the various tracking means may allow for display of the data throughout the entire flight-time of the projected object.--, in [0038]. and, -- The head tracking apparatus monitors the change in position of the head of the participant 300.  All of the tracking means may be connected to or in communication with a computer 210 with a monitor 215 for displaying computed results.--, in [0033], and also see: -- the correlated data is displayed to aid in providing either substantially instantaneous feedback, or information for interpretation by another person and subsequent feedback, to the participant.--, in claims 12-13);
determining an intersection of the gaze directions of the two eves based on a vergence of the two eves (see Kwon: e.g., Fig. 6,  Fig. 18-21, apparently, point 31, is the determined an intersection of the gaze directions of the two eves based on a vergence of the two eves, as see: “In FIG. 6, reference numerals "G31a" and "G31b" are gazes gazing at the object 31 in each of the eyes E1 and E2”, herein the word “vergence” is given the meaning of “ the simultaneous movement of the pupils of the eyes toward or away from one another during focusing”, which is disclosed by Kwon: -- in FIG. 18, the objects 31 and 32 on the 3D image have different gaze depths according to their positions, thereby determining the gaze direction along the line of sight of one eye E1, and the eyes of both eyes E1 and E2. Determine the line of sight depth from the distance between the pupils. That is, when gazing at object 31 and gazing at object 32 in the same gaze direction, the distance between the pupil spaces of both eyes changes from d1 to d2 as the pupil position of one eye E2 changes from P2a to P2b.--, in pages 4-5/10 of the translated English version as provided as Appendix);
determining a gaze endpoint in the 3D reference coordinate system based on the intersection (see Kwon: e.g., Fig. 5, and, --The images of both eye include reflecting points formed by the light sources and the images of two pupils within both eyes. The first signal processing unit produces the reflecting points inputted from the image acquisition unit and a gaze direction and a gaze depth from the images of the pupils. The second signal processing unit determines the gaze of a point which the user gazes within the 3D image from the produced gaze direction and the gaze depth.--, in abstract; also see: -- Fig. 11 and 12 are plan and side views showing a horizontal line of sight and a vertical line of sight gaze at a user on the three-dimensional image I from the distance c and the distance h, respectively, and FIG. It is a perspective view which shows the X direction of a three-dimensional "eye line" finally by the method of 11 and FIG. 14 to 16 are schematic views showing a process of deriving the lateral coordinate value of the gaze from an arbitrary lateral distance c. FIG. 14 shows that when the user looks at the left and right endpoints of each monitor 840 mm and 2600 mm apart, the direction of gaze and the corresponding lateral distance c are different. In other words, the lateral distance (c) to the left end point (L .sub.840 ) and the right end point (R .sub.840 ) of the monitor 840 mm apart will be "C .sub.L840 ", "C .sub.R840 ", respectively, .sub.2600 ) and the lateral distance c to the right endpoint R .sub.2600 are "C .sub.L2600 " and "C .sub.R2600 ", respectively.--, {pages 4/10 through 5/10, in translated English version as provided as Appendix});
Fogt as modified by Kwon still do explicitly disclose using the term “intersection of the gaze directions of the two eyes of the subject”;
Horikoshi teaches determine gaze endpoint based on the an intersection of the gaze directions of the two eyes of the subject (see Horikoshi: e.g., Fig. 13, -- there is a proposition in which lines of gaze for left and right eyes are detected and a gaze point (focal length) of an observer is detected from the intersection of the detected lines of gaze, and then objects in a gazed region are displayed in focus--, , in lines 4-28, col. 14);
Fogt (as modified by Kwon) and Horikoshi are combinable as they are in the same field of endeavor: track gaze directions of the eyes or user attentions of the users to the objects. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Fogt (as modified by Kwon)’s method using Horikoshi’s teachings by including determine gaze endpoint based on the an intersection of the gaze directions of the two eyes of the subject to Fogt (as modified by Kwon)’s determining gaze endpoint  in order to determine  gaze  point target objects (see Horikoshi: e.g. in lines 4-28, col. 14); and 
Fogt as modified by Kwon and Horikoshi further disclose determining which object of the plurality of objects the subject is gazing at based on the gaze endpoint (see Kwon: e.g., --when gazing at the object 21 on the 2D image, the gaze depth is the same and only the positions Pa and Pb of the pupil change regardless of the position of the object 21. However, as shown in FIG. 18, the objects 31 and 32 on the 3D image have different gaze depths according to their positions, thereby determining the gaze direction along the line of sight of one eye E1, and the eyes of both eyes E1 and E2. Determine the line of sight depth from the distance between the pupils. That is, when gazing at object 31 and gazing at object 32 in the same gaze direction, the distance between the pupil spaces of both eyes changes from d1 to d2 as the pupil position of one eye E2 changes from P2a to P2b. 19 is a photograph showing an example of measuring the pupil gap d of both eyes from an eye image of a user.--, in page 5/10 in translated English version as provided as Appendix; similarly, also see Horikoshi: e.g. in lines 4-28, col. 14).

Re Claim 2, Fogt as modified by Kwon and Horikoshi further disclose in response to determining the object the subject is gazing at, displaying a tag associated with the object the subject is gazing at (see Fogt: e.g., Fig. 1, and, -- the software for the synchronization and coordination of the data from the various tracking means may allow for display of the data throughout the entire flight-time of the projected object.--, in [0038]. and, -- The head tracking apparatus monitors the change in position of the head of the participant 300.  All of the tracking means may be connected to or in communication with a computer 210 with a monitor 215 for displaying computed results.--, in [0033], and also see: -- the correlated data is displayed to aid in providing either substantially instantaneous feedback, or information for interpretation by another person and subsequent feedback, to the participant.--, in claims 12-13, {“the correlated data” is the texture associated with the first object as the “tag” such as a first projected object, including the position of the first object, as the determined object being gazed at}).

Re Claim 3, Fogt as modified by Kwon and Horikoshi further disclose the tag is received from a second subject other than the subject (see Fogt: e.g., Fig. 1, and, -- the software for the synchronization and coordination of the data from the various tracking means may allow for display of the data throughout the entire flight-time of the projected object.--, in [0038]. and, -- The head tracking apparatus monitors the change in position of the head of the participant 300.  All of the tracking means may be connected to or in communication with a computer 210 with a monitor 215 for displaying computed results.--, in [0033], and also see: -- the correlated data is displayed to aid in providing either substantially instantaneous feedback, or information for interpretation by another person and subsequent feedback, to the participant.--, in claims 12-13, {“the correlated data” is the texture associated with the first object as the “tag” such as a first projected object, including the position of the first object, as the determined object being gazed at}).

Re Claim 4, Fogt as modified by Kwon and Horikoshi further disclose in response to determining the object the subject is gazing at, receiving, from the subject, a tag: and
associating the tag with the object the subject is gazing at (see Fogt: e.g., Fig. 1, and, -- the software for the synchronization and coordination of the data from the various tracking means may allow for display of the data throughout the entire flight-time of the projected object.--, in [0038]. and, -- The head tracking apparatus monitors the change in position of the head of the participant 300.  All of the tracking means may be connected to or in communication with a computer 210 with a monitor 215 for displaying computed results.--, in [0033], and also see: -- the correlated data is displayed to aid in providing either substantially instantaneous feedback, or information for interpretation by another person and subsequent feedback, to the participant.--, in claims 12-13, {“the correlated data” is the texture associated with the first object as the “tag” such as a first projected object, including the position of the first object, as the determined object being gazed at}).

	Re Claim 5, Fogt as modified by Kwon and Horikoshi further disclose in response to determining the object the subject is gazing at, highlighting the object the subject is gazing at in an image of the scene (see Fogt: e.g., Fig. 1, and, -- the software for the synchronization and coordination of the data from the various tracking means may allow for display of the data throughout the entire flight-time of the projected object.--, in [0038]. and, -- The head tracking apparatus monitors the change in position of the head of the participant 300.  All of the tracking means may be connected to or in communication with a computer 210 with a monitor 215 for displaying computed results.--, in [0033], and also see: -- the correlated data is displayed to aid in providing either substantially instantaneous feedback, or information for interpretation by another person and subsequent feedback, to the participant.--, in claims 12-13, {“the correlated data” is the texture associated with the first object as the “tag” such as a first projected object, including the position of the first object, as the determined object being gazed at}; also see Kwon: e.g., -- acquiring a binocular image of the user who gazes at the 3D image, the binocular image including reflection points formed by the light source and images of two pupils in the binocular; A first signal processor configured to calculate a gaze direction and a gaze depth from the reflection points input from the image acquisition unit and the images of the two pupils; And a second signal processor for tracking the gaze of a point gazed by a user in the 3D image from the calculated gaze direction and the gaze depth--, in claims 8-9).

Re Claim 6, Fogt as modified by Kwon and Horikoshi further disclose the gaze endpoint lies in an empty space where no object of the plurality of objects is located (see Kwon: e.g., Fig. 5, and, --The images of both eye include reflecting points formed by the light sources and the images of two pupils within both eyes. The first signal processing unit produces the reflecting points inputted from the image acquisition unit and a gaze direction and a gaze depth from the images of the pupils. The second signal processing unit determines the gaze of a point which the user gazes within the 3D image from the produced gaze direction and the gaze depth.--, in abstract; and, -- tracking the gaze of a point gazed by the user in the 3D image from the calculated gaze direction and the gaze depth.--; also see: -- Fig. 11 and 12 are plan and side views showing a horizontal line of sight and a vertical line of sight gaze at a user on the three-dimensional image I from the distance c and the distance h, respectively, and FIG. It is a perspective view which shows the X direction of a three-dimensional "eye line" finally by the method of 11 and FIG. 14 to 16 are schematic views showing a process of deriving the lateral coordinate value of the gaze from an arbitrary lateral distance c. FIG. 14 shows that when the user looks at the left and right endpoints of each monitor 840 mm and 2600 mm apart, the direction of gaze and the corresponding lateral distance c are different. In other words, the lateral distance (c) to the left end point (L .sub.840 ) and the right end point (R .sub.840 ) of the monitor 840 mm apart will be "C .sub.L840 ", "C .sub.R840 ", respectively, .sub.2600 ) and the lateral distance c to the right endpoint R .sub.2600 are "C .sub.L2600 " and "C .sub.R2600 ", respectively.--, {pages 4/10 through 5/10, in translated English version as provided as Appendix}).

Re Claim 7, Fogt as modified by Kwon and Horikoshi further disclose the object the subject is gazing at is determined by choosing the object of the plurality of objects having a smallest respective distance between the gaze endpoint and the object, and wherein choosing the object having the smallest respective distance is based on the vergence (see Kwon: e.g., -- in FIG. 18, the objects 31 and 32 on the 3D image have different gaze depths according to their positions, thereby determining the gaze direction along the line of sight of one eye E1, and the eyes of both eyes E1 and E2. Determine the line of sight depth from the distance between the pupils. That is, when gazing at object 31 and gazing at object 32 in the same gaze direction, the distance between the pupil spaces of both eyes changes from d1 to d2 as the pupil position of one eye E2 changes from P2a to P2b.--, in pages 4-5/10 of the translated English version as provided as Appendix, {so that, it is clear that if the intersection point of 31 is determined, then, it is determined that subject is gazing at object 31, and gazing directions of the subject’s both eyes are tracked, and if the intersection point 32 is determined, that means the subject is gazing at object 32}; see Horikoshi: e.g., --FIG. 22, objects near the hologram plane have smaller regions of calculations so that the calculations can be carried out at high speed, without depending on an area of the hologram display screen, and therefore the calculation time can be shortened.--, in lines 30-59, col. 18, and lines 1-17, col. 19).

Re Claim 8, Fogt as modified by Kwon and Horikoshi further disclose the gaze endpoint lies behind an object of the plurality of objects other than the object the subject is gazing at (see Kwon: e.g., Fig. 5, and, --The images of both eye include reflecting points formed by the light sources and the images of two pupils within both eyes. The first signal processing unit produces the reflecting points inputted from the image acquisition unit and a gaze direction and a gaze depth from the images of the pupils. The second signal processing unit determines the gaze of a point which the user gazes within the 3D image from the produced gaze direction and the gaze depth.--, in abstract; also see: -- Fig. 11 and 12 are plan and side views showing a horizontal line of sight and a vertical line of sight gaze at a user on the three-dimensional image I from the distance c and the distance h, respectively, and FIG. It is a perspective view which shows the X direction of a three-dimensional "eye line" finally by the method of 11 and FIG. 14 to 16 are schematic views showing a process of deriving the lateral coordinate value of the gaze from an arbitrary lateral distance c. FIG. 14 shows that when the user looks at the left and right endpoints of each monitor 840 mm and 2600 mm apart, the direction of gaze and the corresponding lateral distance c are different. In other words, the lateral distance (c) to the left end point (L .sub.840 ) and the right end point (R .sub.840 ) of the monitor 840 mm apart will be "C .sub.L840 ", "C .sub.R840 ", respectively, .sub.2600 ) and the lateral distance c to the right endpoint R .sub.2600 are "C .sub.L2600 " and "C .sub.R2600 ", respectively.--, {pages 4/10 through 5/10, in translated English version as provided as Appendix}).

Re Claim 9, Fogt as modified by Kwon and Horikoshi further disclose determining a location on the object the subject is gazing at based on the gaze endpoint (see Kwon: e.g., Fig. 5, and, --The images of both eye include reflecting points formed by the light sources and the images of two pupils within both eyes. The first signal processing unit produces the reflecting points inputted from the image acquisition unit and a gaze direction and a gaze depth from the images of the pupils. The second signal processing unit determines the gaze of a point which the user gazes within the 3D image from the produced gaze direction and the gaze depth.--, in abstract; also see: -- Fig. 11 and 12 are plan and side views showing a horizontal line of sight and a vertical line of sight gaze at a user on the three-dimensional image I from the distance c and the distance h, respectively, and FIG. It is a perspective view which shows the X direction of a three-dimensional "eye line" finally by the method of 11 and FIG. 14 to 16 are schematic views showing a process of deriving the lateral coordinate value of the gaze from an arbitrary lateral distance c. FIG. 14 shows that when the user looks at the left and right endpoints of each monitor 840 mm and 2600 mm apart, the direction of gaze and the corresponding lateral distance c are different. In other words, the lateral distance (c) to the left end point (L .sub.840 ) and the right end point (R .sub.840 ) of the monitor 840 mm apart will be "C .sub.L840 ", "C .sub.R840 ", respectively, .sub.2600 ) and the lateral distance c to the right endpoint R .sub.2600 are "C .sub.L2600 " and "C .sub.R2600 ", respectively.--, {pages 4/10 through 5/10, in translated English version as provided as Appendix}).

Re Claim 10, Fogt as modified by Kwon and Horikoshi further disclose determining a probability distribution of the gaze endpoint and determining the respective probability of one or more of the plurality of objects being the object the subject is gazing at based on the probability distribution of the gaze endpoint (see Kwon: e.g., Fig. 5, and, --The images of both eye include reflecting points formed by the light sources and the images of two pupils within both eyes. The first signal processing unit produces the reflecting points inputted from the image acquisition unit and a gaze direction and a gaze depth from the images of the pupils. The second signal processing unit determines the gaze of a point which the user gazes within the 3D image from the produced gaze direction and the gaze depth.--, in abstract; also see: -- Fig. 11 and 12 are plan and side views showing a horizontal line of sight and a vertical line of sight gaze at a user on the three-dimensional image I from the distance c and the distance h, respectively, and FIG. It is a perspective view which shows the X direction of a three-dimensional "eye line" finally by the method of 11 and FIG. 14 to 16 are schematic views showing a process of deriving the lateral coordinate value of the gaze from an arbitrary lateral distance c. FIG. 14 shows that when the user looks at the left and right endpoints of each monitor 840 mm and 2600 mm apart, the direction of gaze and the corresponding lateral distance c are different. In other words, the lateral distance (c) to the left end point (L .sub.840 ) and the right end point (R .sub.840 ) of the monitor 840 mm apart will be "C .sub.L840 ", "C .sub.R840 ", respectively, .sub.2600 ) and the lateral distance c to the right endpoint R .sub.2600 are "C .sub.L2600 " and "C .sub.R2600 ", respectively.--, {pages 4/10 through 5/10, in translated English version as provided as Appendix}).


 

		Re Claims 11-16, claims 11-16 are the corresponding medium claim to claims 1-2, 4-6 and 8. Thus, claims 11-16 are rejected for reasons similar to those discussed in regard to claims 1-2, 4-6, and 8. Further, Fogt as modified by Kwon and Horikoshi further disclose a non-transitory computer-readable medium having instructions encoded thereon which, when executed by one or more processors of an electronic device, cause the electronic device to perform the method (see Fogt: e.g., Fig. 1, and -- a system for improving the visual tracking ability of a participant comprises: a machine adapted to project an object at the participant; at least one camera adapted to be utilized in such a way as to track the gaze of the participant; at least one camera adapted to be used to track the position of the projected object relative to the participant; an apparatus adapted to utilize an induced magnetic field to track the movement of the participant's head; and a computer system capable of receiving data from the various tracking apparatuses and, via computer readable instructions, correlating the data with respect to time. An example of a computer system may comprise: one or more processors or processing units; a system memory; a system bus that may couple or associate various system components such as the processor and the various tracking apparatuses to the system memory; and a monitor for displaying the coordinated data. Other embodiments may utilize some or all of the aforementioned features. --, in [0016]).

		Re Claims 17-20, claims 17-20 are the corresponding device claim to claims 1-2, and 4-5. Thus, claims 17-20 are rejected for reasons similar to those discussed in regard to claims 1-2, and 4-5. Further, Fogt as modified by Kwon and Horikoshi further disclose a electronic device comprising: an eye tracker to determine the gaze directions of two eyes of a subject; a memory to store a representation of a plurality of objects of a scene through their 3D position and/or structure via coordinates in a 3D reference coordinate system; and one or more processors to determine a gaze endpoint in the 3D reference coordinate system based on the an intersection of the gaze directions of the two eyes of the subject and determine which object of the plurality of objects the subject is gazing at based on the gaze endpoint, and a display to, in response to the one or more processors determining the object the subject is gazing at, display a tag associated with the object the subject is gazing at; and an input device to, in response to the one or more processors determining the object the subject is gazing at, receive, from the subject, a tag, wherein the one or more processors associate the tag the object the subject is gazing at (see Fogt: e.g., Fig. 1, and -- a system for improving the visual tracking ability of a participant comprises: a machine adapted to project an object at the participant; at least one camera adapted to be utilized in such a way as to track the gaze of the participant; at least one camera adapted to be used to track the position of the projected object relative to the participant; an apparatus adapted to utilize an induced magnetic field to track the movement of the participant's head; and a computer system capable of receiving data from the various tracking apparatuses and, via computer readable instructions, correlating the data with respect to time. An example of a computer system may comprise: one or more processors or processing units; a system memory; a system bus that may couple or associate various system components such as the processor and the various tracking apparatuses to the system memory; and a monitor for displaying the coordinated data. Other embodiments may utilize some or all of the aforementioned features. --, in [0016]).






Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667